10-4443-ag
    Chen v. Holder
                                                                                  BIA
                                                                           Schoppert, IJ
                                                                          A077 977 768


                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 23rd day of April, two thousand twelve.
    PRESENT:
             JOSEPH M. McLAUGHLIN,
             PIERRE N. LEVAL,
             ROSEMARY S. POOLER,
                 Circuit Judges.
    _______________________________________

    LEN MEI CHEN, AKA NEN MEI CHEN,
             Petitioner,

                     v.                                    10-4443-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Michael Brown, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Carl H. McIntyre, Jr.,
                                  Assistant Director; Regina Byrd,
                                  Attorney, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a
decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for
review is DENIED.

    Petitioner Len Mei Chen, a native and citizen of the
People’s Republic of China, seeks review of an October 13,
2010, order of the BIA affirming the May 6, 2009, decision

of Immigration Judge (“IJ”) Douglas B. Schoppert, denying
her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).    In re

Len Mei Chen, No. A077 977 768 (B.I.A. Oct. 13, 2010), aff’g
No. A077 977 768 (Immig. Ct. N.Y. City May 6, 2009).   We

assume the parties’ familiarity with the underlying facts

and procedural history of the case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA, and have assumed

Chen’s credibility.   See Xue Hong Yang v. U.S. Dep’t of

Justice, 426 F.3d 520, 522 (2d Cir. 2005).    The applicable

standards of review are well-established.    See 8 U.S.C.

§ 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562 F.3d
510, 513 (2d Cir. 2009).   Because Chen does not challenge

the agency’s denial of CAT relief, we consider only whether
the agency erred in determining that Chen failed to

establish her eligibility for asylum and withholding of

                              2
removal.

     The BIA assumed Chen’s credibility, but found that she

had not demonstrated an objectively reasonable possibility

that she would suffer persecution on account of her practice

of Falun Gong in China, because the evidence Chen submitted

to show that the Chinese government was aware of her

practice — a village committee notice and a sworn affidavit

from her father — were entitled to minimal weight; and the

village committee notice did not specify the penalties to

which Chen would be subject based on her practice of Falun

Gong, and was thus insufficient to establish that any harm

she might suffer would rise to the level of persecution.

    Chen argues that the BIA erred in declining to accord

probative weight to the village committee notice and the

affidavit from her father.   However, the weight afforded to

an alien’s evidence in immigration proceedings lies largely

within the discretion of the agency.   Xiao Ji Chen v. U.S.

Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006).    As the

only objective evidence Chen submitted relevant to her Falun

Gong claim was the 2007 State Department Report on China,

the BIA did not err in finding she did not meet her burden

of showing an objectively reasonable fear of future

persecution.   See Hongsheng Leng v. Mukasey, 528 F.3d 135,

                              3
143 (2d Cir. 2008); Jian Hui Shao v. Mukasey, 546 F.3d 138,

162 (2d Cir. 2008).   Moreover, the BIA evaluated the village

committee notice and reasonably found that although it

stated that the Chinese government knew of Chen’s Falun Gong

practice, it did not specify what, if any, penalties she

would face as a result of that practice.   As a result, it

did not demonstrate that Chen would face any harm rising to

the level of persecution.   See Jian Hui Shao, 546 F.3d at

172; Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir.

2004).

    Chen also argues that the BIA erred by finding that

there was not a pattern or practice of persecution of Falun

Gong practitioners in China.   See 8 C.F.R. § 208.16(b)(2)(i)

(providing that an applicant shall not be required to show

that he will be singled out individually for persecution if

he establishes that there is a pattern or practice of

persecution of a group of similarly situated persons);

Mufied v. Mukasey, 508 F.3d 88, 91 (2d Cir. 2007).

     The BIA found that individuals similarly situated to

Chen would, in this case, be Falun Gong practitioners

generally, and concluded that while record evidence showed

that the Chinese government had “subjected some Falun Gong

practitioners to criminal, administrative, and

                               4
extra-judicial punishments,” the evidence did not

demonstrate “systemic or pervasive persecution” rising to

the level of a pattern or practice.   The BIA’s conclusion is

supported by the 2007 State Department Report on China — the

only relevant evidence in the record of country conditions

for Falun Gong practitioners — which provides that the level

of repression of Falun Gong practitioners varies

significantly from region to region, and only some

practitioners are subject to punishment.    See Santoso v.

Holder, 580 F.3d 110, 112 (2d Cir. 2009).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5